These cases come before the court on plaintiffs’ motions for summary judgment. Upon consideration thereof, together *1092with defendant’s responses thereto, without oral argument, it is concluded on the basis of the decisions in Motor Fuel Carriers, Inc. v. United States, 190 Ct. Cl. 385, 420 F. 2d 702 (1970) ; Ray E. Loper Lumber Co. v. United States, 444 F. 2d 301 (C.A. 6, 1971) ; and Bardahl Mfg. Corp. v. United States, 452 F. 2d 604 (C.A. 9, 1971), that plaintiffs are entitled to recover, and
Pursuant to the order of February 22,1972, orders of judgment were entered on the following dates and in the following amounts:
Apr. 17, 1972_Niles Chemical Paint Co., Ine-$23, 099.93
Do' Everite Pump & Manufacturing Corp 1,194. 66
Apr. 24, 1972_Hugh M. Matheson, Jr., etc- 2,254.01
All of the above amounts are with interest as provided by law.